COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00018-CR


THOMAS ISSAC SEATON                                                      APPELLANT

                                           V.

THE STATE OF TEXAS                                                          STATE


                                       ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1402730D

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Thomas Issac Seaton attempts to appeal from a judgment

convicting   him   of   possession    of    between   one   and   four    grams   of

methamphetamine.        The trial court’s certification states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). On January 15, 2016, we notified Seaton that the appeal would be


      1
       See Tex. R. App. P. 47.4.
dismissed pursuant to the trial court’s certification unless he or any party desiring

to continue the appeal filed a response on or before January 25, 2016, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. Seaton

filed a response, but it does not show grounds for continuing the appeal.

Therefore, in accordance with the trial court’s certification, we dismiss the

appeal.2 See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 11, 2016




      2
       We deny Seaton’s request to transfer this cause to another county.


                                         2